COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  EX PARTE: LUIS RAMOS,                         §              No. 08-17-00070-CR

                       Appellant.               §                 Appeal from the

                                                §               409th District Court

                                                §            of El Paso County, Texas

                                                §              (TC# 20160D02189)

                                            §
                                          ORDER

       The Court has considered the State’s motion to consolidate cases on appeal, and concludes

the motion should be GRANTED. The above styled and numbered cause shall be consolidated

with cause number 08-17-00069-CR, styled Ex Parte: Luis Ramos, for purposes of briefing and

oral argument only.

       IT IS SO ORDERED this 1st day of May, 2017.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.